Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/720131     Attorney's Docket #: Q252077
Filing Date: 12/19/2019; claimed foreign priority to 2/26/2019
					
Applicant: Choi et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Allowable Subject Matter
Claims 1-17 are allowed.

REASON FOR ALLOWANCE

	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Fang et al. (figure 1) show a semiconductor package 1, comprising: a connection structure 6 having first and second surfaces opposing each other and including a first redistribution layer; a semiconductor chip 2 disposed on the first surface of the connection structure and including connection pads 112 connected to the first redistribution layer; an encapsulant 11 disposed on the first surface of the 
As to independent claim 15, the prior art of record fails to show the combination recited in any of the claims.  .  Fang et al. (figure 1) show a semiconductor package 1 comprising: a frame having first and second surfaces opposing each other, and a wiring structure, the wiring structure connecting the first and second surfaces to each other; a connection structure 6 disposed on the first surface of the frame and including a first redistribution layer (within 6) connected to the wiring structure; a semiconductor chip 2 on the connection structure and including connection pads connected to the first redistribution layer;.  In particular, the prior art of record fails to show or collectively teach a frame having first and second surfaces opposing each other, and including a through-hole and a wiring structure; an encapsulant encapsulating the semiconductor chip disposed in the through-hole; the through-hole passing through the first and second surfaces, a second redistribution layer disposed on the second surface of the frame and connected to the wiring structure; and a heat dissipation element disposed on at least a portion of the connection structure.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	The following listed are cited as of interest to this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









12/18/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826